DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/220,039 filed on 12/14/2018.
Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020; 6/17/2020; 5/9/2019; 1/8/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 9, lines 3-4; a citation “which” is confusing and indefinite because it is not clear that if “which” referring to which structure? Clarification is required. Claim 10 depending upon the rejected claim 9 is also rejected. Claim 11, lines 16-17 and 20, claim 12, lines 10, 12 and 14; having the same issues as mentioned; therefore, claims 11-20 are also rejected.
Re claim 11, line 2; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood, claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 102016223667 to Schaylyo.
Re claim 1: Schaylyo discloses a control unit for establishing a functional connection between two gearing components, that has comprising: at least one control element 430/431, that can be moved in order configured to switch the control unit between different switching states, wherein the at least one control element is configured to provide a retaining force between the gearing components in a first 
Re claims 2-3: wherein the delay function causes a delay in transitioning the control unit 6 from the first switching state to the second switching state, wherein the delay is greater than or equal to a predetermined minimum delay or wherein the delay is greater than 1 second. Note, a citation “delay function” is not a structural citation; therefore, the citation is not being given any patentable weight. 
Re claims 4-5: wherein the control mechanism 6 is configured to activate the actuator 40 to move the at least one control element 430/431 such that the retaining force during the transition of the control unit 6 from the first switching state to the second switching state changes in a first time interval by a first amount, and in a subsequent, second time interval by a second amount, that is greater than the first amount; or wherein the control mechanism 6 is configured to activate the actuator 40 to move the at least one control element 430/431 such that the retaining force during the transition of the control unit 6 from the first switching state to the second switching state changes in a third time interval following the second time interval by a third amount, that is less than the second amount. Note, a citation “switching state changes” is not a structural citation, therefore, the citation is not being given any patentable weight. 
Re claim 6: (see Note above) wherein the control mechanism 6 is configured to activate the actuator 40 in response to a command for switching the control unit from the first switching state to the second switching state.

Re claim 9: wherein the control unit 6 further includes a positioning element 44 configured to move the at least one control element 430/431 and a carrier 42, in relation to which the brake cover 42 can rotate, and on which the positioning element 44 and the at least one control element 430/431 are moveably disposed, wherein a control gearing 400 connects the actuator 40 to the positioning element 44 to move the at least one control element 430/431.
Re claim 10: wherein the control gearing 400 has a spindle gearing 403 (Figs. 8B).
Re claim 11: Schaylyo discloses a device (Figs. 1-8) for changing or maintaining the position of a first vehicle part, manually and/or with an electric motor, in relation to a second vehicle part, the device comprising: a control component 21 including a joint 20 wherein  configured to be pivotally disposed on the first vehicle part, wherein the control component 21 is to be placed on the first vehicle part such that when the vehicle parts are moved in relation to one another, the control component 20 moves in relation to the second vehicle part; an output drive element 37 placed on the second vehicle part, functionally connected to the control component 21, and configured be driven to move the control component 21 in relation to the second vehicle part; and an electric motor drive mechanism 370 configured to drive the output drive element 37, wherein the drive mechanism has a drive motor 370 and a gearing 371 that couples the drive motor 370 to the output drive element 37, wherein the gearing has a switching mechanism 4, configured to switch the gearing between a coupling state, in which the drive motor 370 is coupled to the output drive element 37, a freewheel state, in which the coupling 
Re claim 12: Schaylyo discloses a device for operating a first vehicle part relative to a second vehicle part, the device comprising: a control component 21 connectable between first and second vehicle parts and actuatable to move the first and second vehicle parts relative to each other; a drive mechanism including a motor 370 and gearing 371 operably coupling the motor 370 to the control component 21; and a control unit 6 configured to selectively establish a force flow through the gearing 371 so that the motor 370 can power the control component, the control unit 6 including a first component rotationally fixed to the gearing 371 and at least one control element 430/431 configured to selectively brake the first component, wherein the control unit 6 includes a freewheel state in which the control element 430/431 is disengaged with the first component so that the control component 21 moves independently of the motor 370, a coupling state in which the control element 430/431 is rotationally locked with the first component so that the control component 21 moves dependently with the motor 370, and a braking state in which the control element 430/431 is frictionally engaged in a slippable condition with the first component so that the control component 21 moves independently of the motor 370 when a force on one of the first and second parts exceeds a threshold and moves dependently with the actuator 40 when a force on the one of the first and second parts is less than the threshold (Figs. 3-5). The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be 
Re claim 13-16: wherein the control unit 6 further includes an actuator 40 that moves the at least one control element 430/431 relative to the first component to switch between the free wheel state, the coupling state, and the braking state; further comprising a control mechanism 6 configured to activate the actuator 40 to switch the control unit from the coupling state to the braking state in response to a force being applied to one of the first and second parts; wherein the control unit switches from the coupling state to the braking state according to a predetermined delay function; wherein the delay is greater than 1 second. Note, a citation “delay function” is not a structural citation; therefore, the citation is not being given any patentable weight. 
Re claims 17-18: further comprising a control mechanism configured to, in response to a request to switch from the coupling state to the braking state or the freewheel state, activate the actuator 40 to move the at least one control element 430/431 such that a friction force between the control element 430/431 and the first component is reduced by a first amount during a first time interval and, subsequently, by a second amount during a second time interval; wherein the second amount is greater than the first amount. Note, a citation “the interval changes between first and second amounts” is not a structural citation, therefore, the citation is not being given any patentable weight. 
Re claim 19: wherein the first component is brake cover 42 and the least one control element 430/431 is a brake shoe (see Fig. 8c), wherein the actuator 40 is operably coupled to the brake shoe to increase and decrease a force between the brake cover 42 and the at least one brake shoe 430/431.
Re claim 20: wherein the gearing 371 includes a planetary gear stage having a ring gear 404 fixed to the brake cover 42, wherein the gearing 371 establishes a force flow between the motor 370 and the control component 21 when in the coupling state and when in the braking state. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale